                       IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DERRICK GIBSON,                                 )
                                                 )   2:16cv392
                          Plaintiff,             )   Electronic Filing
                                                 )
 V.                                              )   Judge David Stewart Cercone
                                                 )
 MARY FLEMMING, et al.,                          )
                                                 )
                           Defendants.           )



                           MEMORANDUM OPINION AND ORDER

          Before the Court is an appeal (ECF No. 151) filed by Plaintiff Derrick Gibson requesting

review of the magistrate judge's Order dated February 15, 2019 (ECF No. 147) (the "Order"), which

denied as moot Plaintiffs motion for reconsideration of a discovery ruling.

          Upon review of the matters raised by Plaintiff, the Court concludes that the Order appealed

from is neither clearly erroneous nor an abuse of discretion. Therefore, Plaintiffs appeal will be

dismissed.

                                         Standard of Review

          The Federal Magistrates Act, 28 U.S.C. §§ 631-639, provides two separate standards for

judicial review of a magistrate judge's decision: (i) "de novo" for magistrate resolution of dispositive

matt;!rs, 28 U.S.C. § 636(b)(l)(B)-(C), and (ii) "clearly erroneous or contrary to law" for magistrate

resolution ofnondispositive matters. 28 U.S.C. § 636(b)(l)(A). Accord FED. R. Civ. P. 72(a), (b);

Locd Civil Rule 72.l(C)(2); see Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1113 (3d Cir.

198{,).

          In this case, the Order of February 15, 2019, is nondispositive because it addresses a

discovery dispute and "[i]t is well-established that a magistrate judge's ruling concerning discovery

is ncn-dispositive." V Mane Fils SA. v. Int 'l Flavors & Fragrances, Inc., Civil No. 06-2304, 2011
WL 1344193, at *4 (D.N.J. Apr. 8, 2011). Accordingly, the Order will not be disturbed unless it is

founj to be clearly erroneous or contrary to law. A finding is clearly erroneous "when although there

is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed." Anderson v. City of Bessemer City, NC, 470 U.S.

564,573 (1985) (citing United States v. United States Gypsum Co., 333 U.S. 364 (1948)). This

standard is difficult and becomes even more difficult when the appeal involves a discovery decision.

"Th~re is particularly broad deference given to a magistrate judge's discovery rulings." Farmers &

Merchants Nat. Bankv. San Clemente Financial Group Securities, Inc., 174 F.R.D. 572,585 (D.N.J.

199'i). A magistrate judge's discovery ruling "is reversible only for abuse of discretion." Kresejky v.

Panasonic Communications & Systems Co., 169 F.R.D. 54, 64 (D.N.J. 1996). The deferential

standard is particularly appropriate in the case where the magistrate judge has managed the case from

the cutset and developed a thorough knowledge of the proceedings. Cooper Hosp./Univ. Med. Ctr.

v. &llivan, 183 F.R.D. 119, 127 (D.N.J. 1998).

                                              Discussion

        Plaintiff argues that the magistrate judge erred when she denied his motion for

reco 1sideration of a discovery ruling. In the ruling, the magistrate judge explained that the court had

previously ruled that Defendants had fulfilled their discovery obligations and that Plaintiff had been

give 1 multiple chances to view the requested videos.

        At issue in this appeal is Plaintiffs request to view two videos: (i) a video of an incident

which occurred at SCI-Greene on 9/4/14 between "19:00- 19:31 hrs;" and (ii) a video of an incident

which at SCI-Fayette on 1/21/16 from 11 :00 to 2:55." Appeal at 1.

        As to Plaintiffs first request, the record reflects that Defendants have represented to the

Coui and to Plaintiff on more than one occasion that there is no video depicting the time period of

approximately "19:00 - 19:31 hours" on 9/4/14. There is video depicting the time period of
                                                   2
appr,)ximately 19:30 - 21 :30 hours on 9/4/14, and Plaintiff has actually viewed these videos.

Defendants cannot be compelled to produce evidence which does not exist.

       As to Plaintiff's second request, the record reflects that since August of 2018 Defendants

have afforded Plaintiff multiple opportunities to view the videos from 1/21/16, and Plaintiff

repeatedly has either failed to cooperate, declined the opportunity to view the videos, or was non-

compliant, self-injurious and/or assaultive, which prevented him from viewing the videos.

Defendants have provided reasonable means for Plaintiff to view the videos and solely because of

Plaintiff's own behavior, he has not been able to do so.

       The Court finds that the decision of the magistrate judge to deny Plaintiff's motion for

reconsideration of a discovery ruling was proper. Defendants have complied with their duty to make

the videos available and given Plaintiff's choice not to view these videos, the Court finds that

Plaintiff has no credible foundation upon which to appeal the magistrate judge's ruling.

       For all these reasons, the Court finds that Plaintiff has not shown that the magistrate judge's

ruling was clearly erroneous or contrary to law. Accordingly, Plaintiff's appeal is DENIED.
                                           ~
       It is so ORDERED on this the J1 day of March, 2019.




                                               David Stewart Cercone
                                               Senior United States District Judge

cc:    Derrick Gibson
       JP 2190
       SCI Retreat
       660 State Route 11
       Hunlock Creek, PA 18621-3136
       (Via First Class Mail)

       J. Eric Barchiesi, Esquire
       Timothy Mazzocca, Esquire
       (Via CMIECF Electronic Mail)

                                                  3
